Case 8:20-cv-00426-DOC-DFM Document 24 Filed 08/24/20 Page 1 of 4 Page ID #:302



                          UNITED STATES DISTRICT COURT                                 JS-6
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00426-DOC (DFMx)                                  Date: August 24, 2020

  Title: JOSE MARTINEZ V. AIRPORT TERMINAL SERVICES, INC., ET AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                     Not Present
                Courtroom Clerk                                  Court Reporter

        ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
              PLAINTIFF:                                    DEFENDANT:
             None Present                                    None Present


         PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE TO
                                    STATE COURT SUA SPONTE

         On its own motion and having considered the Notice of Removal (Dkt. 1) the
  Court hereby REMANDS this case to the Superior Court of Orange County, California.

  I.     Background

         A.     Facts

          The following facts are drawn from Plaintiff’s Complaint (“Compl.”) (Dkt. 1-1).
  This action concerns Plaintiff Jose Martinez’s (“Plaintiff”) release from his employment
  with Defendant Airport Terminal Services, Inc. (“Defendant”). Compl. ¶ 11. Plaintiff
  filed suit against Defendant alleging exclusively state law claims: discrimination on the
  basis of disability, retaliation, failure to prevent discrimination and reliation, failure to
  provide reasonable accomodations, and failure to engage in a good faith interactive
  process in violation of California Government Code Section 12940 et. seq., as well as
  wrongful termination. Id. ¶¶ 21–92. Plaintiff seeks compensatory damages, punitive
  damages, costs and expenses, attorneys’ fees, interest, and injunctive relief. Id. at 16–17.
Case 8:20-cv-00426-DOC-DFM Document 24 Filed 08/24/20 Page 2 of 4 Page ID #:303
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 20-1082-DOC-ADS                                              Date: August 24, 2020
                                                                                              Page 2


         B.     Procedural History

         Plaintiff originally filed suit in the Superior Court of Orange County, California.
  See generally Compl. (Dkt. 1-1). On March 2, 2020, Defendant removed the action to
  this Court, asserting diversity jurisdiction. Notice of Removal (Dkt. 1).

  II.    Legal Standard

          “If at any time before final judgment it appears that the district court lacks subject
  matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
  from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
  relevant part that “any civil action brought in a State court of which the district courts of
  the United States have original jurisdiction, may be removed . . . to the district court of
  the United States for the district and division embracing the place where such action is
  pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
  jurisdiction,” and the party seeking removal “bears the burden of establishing federal
  jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
  (emphasis added) (citations omitted).

          Federal diversity jurisdiction requires that the parties be citizens of different states
  and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
  jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
  state by which it has been incorporated and of the State or foreign state where it has its
  principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
  from the same state as any single defendant destroys “complete diversity” and strips the
  federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
  Servs., Inc., 545 U.S. 546, 553 (2005).

          Generally, a removing defendant must prove by a preponderance of the evidence
  that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
  McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
  alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
  “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
  “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
  Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
  F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
  complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
  Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
  398, 403-04 (9th Cir. 1996).
Case 8:20-cv-00426-DOC-DFM Document 24 Filed 08/24/20 Page 3 of 4 Page ID #:304
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 20-1082-DOC-ADS                                           Date: August 24, 2020
                                                                                           Page 3




          A removing defendant “may not meet [its] burden by simply reciting some
  ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
  [$75,000],’ but instead, must set forth in the removal petition the underlying facts
  supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
  Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
  980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
  alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
  in its complaint, the burden lies with the defendant to show by a preponderance of the
  evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
  Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
  506 F.3d at 699.

          While the defendant must “set forth the underlying facts supporting its assertion
  that the amount in controversy exceeds the statutory minimum,” the standard is not so
  taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
  for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
  Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
  than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
  judgment-type evidence may be used to substantiate this showing. Matheson v.
  Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003); Singer v. State
  Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
  may make mathematical calculations using reasonable averages of hourly, monthly, and
  annual incomes of comparable employees when assessing the amount in controversy in a
  wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148–49.

          If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
  void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
  Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
  raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
  matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
  remand pursuant to 28 U.S.C. § 1447(c). A Court may raise the question of subject matter
  jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

  III.   Discussion

       Defendant argues that this Court has diversity jurisdiction in this action. Notice of
  Removal at 14. The Court disagrees.
Case 8:20-cv-00426-DOC-DFM Document 24 Filed 08/24/20 Page 4 of 4 Page ID #:305
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. SA CV 20-1082-DOC-ADS                                          Date: August 24, 2020
                                                                                          Page 4


          Defendant concedes that at the time of removal, Plaintiff had incurred
  approximately $36,400 in lost wages and asks this Court to include in its compensatory
  damage calculation the additional wages that Plaintiff might lose between the date of
  filing and an unassigned future trial date, which it estimates would take place no earlier
  than December 2021. Id. at 7. However, it remains unclear whether and when a trial
  would take place, and thus, the additional damages that Defendant asks this Court to use
  in determining the amount in controversy remains wholly speculative and cannot be used
  to meet the jurisdictional threshold.

         Further, while “attorneys’ fees awarded under fee-shifting statutes or contracts are
  included in the amount in controversy,” this Court does not find the Defendant’s
  estimates for attorneys’ fees to be reasonable. Fritsch v. Swift Transportation Co. of
  Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018). Neither Defendant’s attorneys’ fees
  calculation nor its reliance on any speculative civil penalties or emotional distress
  damages are sufficient to meet the $75,000 jurisdictional threshold. Notice of Removal at
  7–14.

         The Court thus finds that Defendant has not shown by a preponderance of the
  evidence that the amount in controversy exceeds $75,000, and it lacks diversity
  jurisdiction over this matter.

  IV.    Disposition

        For the reasons set forth above, the Court hereby REMANDS this case to the
  Superior Court of Orange County, California.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                  Initials of Deputy Clerk: kd

   CIVIL-GEN
